DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Telephone Interview:   Examiner acknowledges the Interview summary reported by the Attorney.  Examiner and his SPE Ms Amy C Johnson were present in the interview initiated by the applicant’s attorney on 11/24/2020. Examiner, also acknowledges that examiner missed to forward the office version after the interview. Hence, examiner is enclosing the office version of applicant initiated interview report herewith.  

Holenarsipur Reference:   Applicant arguments are persuasive with reference to Holenarsipur reference and hence rejection under 35 USC 102 and USC 35 103 sections of claims 1-20 has been withdrawn. 

35 USC 103 Rejections with other references: Applicant's arguments filed have been fully considered but they are not persuasive.  

With reference claim 103 rejection using Nagaya and Tanaka, applicant acknowledges the office version of the obviousness but further argues that Nagaya teaches away from increasing the height of the device (see page 4 and paragraph 2). Applicant further states that by introducing cladding in Nagaya device teaches away from the increasing height of the device (see applicant remarks page 4 second paragraph).  However, Examiner respectfully disagrees with the applicant’s arguments. Applicant agrees that Nagaya teaches a similar electronic device as claimed in claim 1 of  the instant application. The missing claim limitation requires to show a electronic device with a light guide requires a core which has a cladding surface surrounding the core to internally reflect the light along a length of the light guide.  The reference by Tanaka teaches a linear waveguide which was cladded along the length direction. In response to applicants argument that Nagaya ‘s device cannot be modified to include a core and cladding on conversion element 102, as doing so would increase the height of the device, explicitly against the teaching (See Remarks page 10 and lines 4-12  However, claimed limitation does not reflect these arguments as functional limitations. Moreover, Tanaka clearly indicates that the cladding has to decrease the size of the electronic display device. Therefore the concept of introducing a cladding layer around the core element does not increase the height of the display device as claimed by applicant as the cladding layer and core are in the range of micron meters and actual height of the device may be around few mm only. Hence, applicants arguments are not persuasive. Moreover, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention 

Referring to the claim 20 applicant argues that since claim 1 is allowable the same arguments extends to claim 20 too.  However, examiner respectfully disagrees with applicant’s arguments and for the same reasons mentioned above claim 1 and claim 20 are rejected.

Claims 17-19:    With reference to the claim 17 applicant argues that Nagaya do not teach any light guide element or even fails to show or suggest that the photo electric conversion element 02 guides the light according to the principles of total internal reflection.  Also, specifically mentions that photo conversion element is not a light guide. Also, applicant points that Nagaya fails to teach a cladding surrounds the core to internally reflect the light along a length of a light guide.  Further points that Coleman’s device is incompatible with Nagaya’s device for at least two reasons. Nagaya cannot be upper and lower layers that internally reflect the light along a length of the light guide, as doing so would direct the light horizontally through Nagaya’s layers and away from the photoelectric conversion element 102 according to Fig 1. (See Applicants remarks pages 11 to 12).  Also, applicant further argues that incorporation of Coleman’s light guide in to Nagaya relies on improper hind sight reasoning.  Also, applicant argues that Nagaya or Coleman do not teach or suggests using a light guide to guide light to an underlying sensor. Also, there is no teaching in either reference of using a light guide over a sensor,   Examiner respectfully disagrees with applicant’s argument.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  With reference to claim 17 examiner relies on Fig 6A-C. Accordingly Nagaya teaches an identical electronic device except for pixels configured to display images; a display cover layer that overlaps the pixels and light guide comprising a core surrounding by a cladding. Colemen’s reference cover the missing limitation.  Applicants’ arguments do not reflect in the claimed language of claim 17. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  



Referring to the claim 3, 4, 7 applicant argues that Nagaya and Tanaka fails to teach blue glass and hence allowable. (See remarks 14 to 15).  

Referring to the claim 3 applicant argues that Nagaya reference fails to show or suggest that any layer has “particles embedded in the blue glass “  as recited in claim 3 much less that those embedded particles have an index of at least 1.8.  Also, applicant further argues Tanaka fails to disclose blue glass at all much less particles in blue glass and fails to make up for the deficiencies of Nagaya (See Remarks pages 13, 14).  However, examiner respectfully disagrees with applicants arguments.  Claim 3 requirements is the core further comprises particles embedded in the blue glass that have an index of refraction of at least 1.8.  Nagaya clearly describes that that the optical filter film materials are being chosen depending on the requirement of refractive index of particular material.  For refractive index of 1. 7 are more various materials were taught by Tanaka in paragraph [0237]. Hence it is obvious to a person with ordinary skill to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Hence, applicant’s arguments are not persuasive.  

    Referring to the claim 4 the requirement is borosilicate glass with copper oxide and titanium oxide particles and referring to the claim 7 requires blue borosilicate glass with embedded titanium oxide particles (See remarks page 14).  However, examiner 

Referring to the Claim 18 applicant argues that Nagaya fails to show or suggest particles of a second material embedded in the first material.  However, as explained for   Claim 17 is rejected Nagaya in view of Tanaka and referring to the depending claim 18, Nagaya teaches using the optical filters can be made of a two different refractive index materials as per the requirement of the intended use of the user embedded in to each other to modify the refractive index of the first material.  Nagaya teaches a blue glass material borosilicate and Nagaya further suggests using particles of titanium oxide embedded in order to modify the refractive index of blue glass as required for usage. 
Since independent claims and other dependent claims are rejected on obviousness basis, applicant’s arguments are not persuasive and examiner maintains the same rejection with updated search and explanation.  However, examiner is willing to re-consider if applicant further amend the claims and introduce any nonobvious matter in to the claimed language of independent claims. But in the submitted claims in the present form are not allowable in view of Nagaya and Tanaka.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0364095 A1 by Nagaya et al (Nagaya) in view of 20170211971 A1 by Tanaka et al (Tanaka).

Referring to the claim 1 Nagaya teaches, “An electronic device (Fig 6A-C item 136 electronic device paragraph [0362]), comprising: a transparent member (See Fig 6A contains a transparent glass substrate item 140 display panel regarded as transparent member - paragraph [0362]) having an optical component window (Fig 6C item 145 optical window [0362]); a light sensor (Fig 6C item 100 light sensor; paragraph [0362] and [0363]); and a light guide (Nagaya does not explicitly discloses a light guide, however, in a broadest reasonable interpretation the ambient light sensor and optical window and photo conversion element forms a light guide) configured to guide light from the optical component window (Fig 6C item 145) to the light sensor (Fig 6C item 100), wherein the light guide has a core configured to block infrared light (In another embodiments where 
But Nagaya is silent or explicitly does not call it as a light guide but teaches the functions of an ambient light sensor in a display device and also silent on that the electronic device has a cladding layer surrounding the core to internally reflect the light along a length of the light guide
However, Tanaka teaches an optical waveguide sensor (Fig IB item 2 waveguide paragraph [0016]) in which he teaches a cladding (item 2a and 2c cladding layer [0017]) surrounding the core (item 2b core element [0017]) to internally reflect the light along a length of the light guide (See paragraph [0017] and [0022]).
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application, to incorporate Tanaka teachings into Nagaya electronic device since it is desirable to reduce the width of the light guide significantly less than the sum of the width of the light receiving element and electrical substrate (See Tanaka paragraphs [0016] and [0020]).

Referring to claim 2 Nagaya’ as modified by Tanaka reference teaches the electronic device defined in claim 1, but Nagaya does not explicitly teaches wherein the core comprises blue glass. However, Nagaya, in another embodiment teaches, using blue glass in the substrate for blocking certain transmittances (See paragraph [0414] where Nagaya teaches a blue glass substrate B). Hence, it is obvious to an ordinary skill before the effective filing date of the invention to incorporate blue glass in to 
Referring to claim 3 Nagaya’ as modified by Tanaka reference teaches theelectronic device defined in claim 2, Nagaya further teaches wherein the core further comprises particles embedded in the blue glass that have an index of refraction of at least 1.8. (See paragraph [0237] where Nagoya teaches refractive index of material 1.7 or more).  Nagaya clearly describes that that the optical filter film materials are being chosen depending on the requirement of refractive index of particular material.  For refractive index of 1. 7 are more various materials were taught by Tanaka in paragraph [0237]. Hence it is obvious to a person with ordinary skill to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Hence, applicant’s arguments are not persuasive.  

Referring to claim 4 Nagaya as modified by Tanaka reference teaches the electronic device defined in claim 1, Nagaya further teaches wherein the core comprises borosilicate glass with copper oxide and titanium oxide particles. (See paragraphs [0237] where Nagaya teaches using Titanium oxide small amount in to the dielectric layer and in paragraph [0309] where Nagaya teaches using several oxide doping materials with 0.2-15% of CuO and their combinations for making IR absorbing light guides). Nagaya suggests in another embodiment a blue glass (See paragraph [0414]) and also suggests using titanium oxide for particles for certain refractive index modification.  Hence, it would be obvious to person with ordinary skill to incorporate these teachings in to a core device with blue glass embedded with titanium oxide particles in order achieve a refractive index 

Referring to claim 5 Nagaya as modified by Tanaka reference teaches theelectronic device defined in claim 1, Nagaya further teaches wherein the cladding comprises polymer. (See Paragraph [0023] where Nagaya teaches a polymer). 

 Referring to claim 11 Nagaya as modified by Tanaka reference teaches theelectronic device defined in claim 1, Nagaya further teaches wherein the light sensor comprises a light detector integrated circuit having a plurality of photodetectors associated respectively with a plurality of ambient light sensor channels of different colors (See paragraph [0025] where Nagaya teaches ambient light sensors and also see Fig 4 and paragraph [0081] and claim 12).

Referring to claim 12 Nagaya as modified by Coleman teaches the electronic device defined in claim 1, Nagaya teaches that the device further comprising a visible light-transmitting and infrared-light-blocking thin film interference filter interposed between the optical component window and the light sensor. (See paragraph [0088] and [0107] where Nagaya teaches arrangement and function of the IR absorbing layer in the electronic device).

Referring to claim 13 Nagaya as modified by Coleman teaches the electronic device defined in claim 12, Nagaya further teaches that the device comprising 

Referring to claim 14 Nagaya as modified by Tanaka teaches the electronic device defined in claim 12, Nagaya further teaches wherein the visible-light-transmitting-and-infrared-light-blocking thin-film interference filter includes a first dielectric stack coating on a first surface of the light guide that faces the optical component window and includes a second dielectric stack coating on a second surface of the light guide that faces the light sensor (See paragraph [0234] where Nagaya teaches using multiple places and at least one place).

Referring to claim 15 Nagaya as modified by Tanaka teaches the electronic device defined in claim 14, Nagaya further teaches wherein the light sensor comprises a light sensor integrated circuit with a plurality of photodetectors sensitive respectively to a plurality of different wavelength ranges (See paragraph [0240] where Nagaya teaches light sensor application and claims 13, 14 discloses the integrated circuit components).

Referring to claim 16 Nagaya as modified by Tanaka teaches the electronic device defined in claim 15, Nagaya further teaches comprising a light diffuser between the light 

Referring to claim 20 Nagaya teaches, “An electronic device(Fig 6A-C item 136 paragraph [0362]), comprising: a glass layer (See Fig 6A contains a transparent glass substrate item 140 display panel regarded as transparent member - paragraph [0362]) having a portion defining an optical component window through which light passes (Fig 6C item 145 through which light passes paragraph [0364]); a thin-film interference filter on a surface of the light guide; and an optical component (item 100 light sensor layers) aligned with the light guide (See Fig 6C the light sensing guiding components 100 inside the housing 138 and paragraph [0364]).
But Nagaya explicitly does not teach or is silent on “a light guide having a core of infrared-light- blocking glass surrounded by a cladding;
However, Tanaka teaches an optical waveguide sensor (Fig IB item 2 waveguide paragraph [0016]) in which he teaches a cladding (item 2a and 2c cladding layer [0017]) surrounding the core (item 2b core element [0017]) to internally reflect the light along a length of the light guide (See paragraph [0017] and [0022]).
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application, to incorporate Tanaka teachings into Nagaya electronic device since it is desirable to reduce the width of the light guide significantly less than the sum of the width of the light receiving element and electrical substrate (See Tanaka paragraphs [0016] and [0020]).
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaya in view of Tanaka as applied to claim 1 above, and further in view of US 20130155723 A1 by Coleman (Coleman).

Referring to claim 6 Nagaya as modified by Tanaka reference teaches the electronic device defined in claim 1, but both are silent on the device further comprising pixels configured to display images, wherein the transparent member comprises a display cover layer having a portion that overlaps the pixels.
However, Coleman teaches the device further comprising pixels configured to display images, wherein the transparent member comprises a display cover layer having a portion that overlaps the pixels (See Fig 30 and paragraph [0403] and [0415] where explains transparent light guide comprises pixels).
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application, to incorporate Coleman teachings of display cover layer having pixels covered into the Nagaya system in order to display images using the light transmitted the cladded core.

Referring to claim 7 Nagaya as modified by Tanaka and Coleman teaches the electronic device defined in claim 6, Nagaya silent on, wherein the core comprises blue borosilicate glass with embedded titanium oxide particles.
However, Nagaya teaches, various materials for preparing blue glass with different refractive indexes in order to block infrared light (See paragraphs [0316] and paragraph [0237]).


Referring to claim 8 Nagaya as modified by Tanaka reference teaches the electronic device defined in claim 1, Tanaka further teaches bending flexibility of Core (See paragraph [0018]), but both are silent wherein the core has at least one bend.
However, Coleman further teaches wherein the core has at least one bend (See Coleman Fig 109 and paragraphs [0148] and [0184] where explains bending of the device material).
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application, to incorporate Coleman teachings of bending the core in to the Nagaya system and introducing at least one bend as required by the display application of user per the design requirements of a manufacturer.

Referring to claim 9 Nagaya as modified by Tanaka reference teaches the electronic device defined in claim 1, but both are silent on wherein the core has a longitudinal axis along which the light is guided and wherein the core has a first dimension perpendicular to the longitudinal axis and a second dimension parallel to the longitudinal axis that is at least three times greater than the first dimension.
However, Coleman further teaches wherein the core has a longitudinal axis along which the light is guided and wherein the core has a first dimension perpendicular to the 
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application, to incorporate Coleman teachings of the
dimensions in to the Nagaya’s electronic device for further improving the light guiding through the core to the display surface, since, it has been held that discovering the optimum value of a predictable result-effective variable involves only routine skill in the art.

Referring to claim 10 Nagaya as modified in view of Tanaka and Coleman references teaches the electronic device defined in claim 9, both are silent on wherein the second dimension is at least 3 mm.
However, Coleman teaches, wherein the second dimension is at least 3 mm (See paragraph [0168] where Coleman teaches a dimension lengths 3mm to several mm).
Hence, it is obvious to an ordinary skill in the art before the filing date of the instant application to incorporate Coleman teachings of using one dimension 3mm in to the Nagaya’s electronic device in order to achieve study state junction temperature for the light couplers (See Coleman paragraph [0168]).

Claim 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0364095 A1 by Nagaya et al (Nagaya) and US2013/0155723 A1 by Coleman.

Referring to claim 17, Nagaya teaches, “An electronic device (Fig 6A-C item 136), comprising an infrared light source (Fig 5A, B and item 130 IR LED; paragraph [0352]) configured to emit infrared light; a light guide (Nagaya does not explicitly discloses a light guide, however, in a broadest reasonable interpretation the ambient light sensor and optical window and photo conversion element forms a light guide in the housing of 138 Fig 6C) wherein the core is configured to transmit visible light and block the infrared light (In another embodiments where Nagaya teaches the details of how the light sensor /optical window component layers block infrared light, see paragraphs [0041], [0266], [0267] ,[0360] and [0364]; Fig 5A, 6C and Fig 17); and an ambient light sensor (Fig 6C item 100 light sensor; paragraph [0362] and [0363] and claim 13) configured to receive ambient visible light through the light guide (See paragraph [0364]).
But Nagaya is silent on pixels configured to display images; a display cover layer that overlaps the pixels and a light guide comprising a core surrounded by a cladding.
However, Coleman teaches (See Fig 6 item 600 light emitting device and light guides 104 paragraph [0663]) this electronic display system has a core (item 601 core regions) configured to block infrared light and has a cladding (cladding regions 602 paragraph [0663]) surrounding pixels configured to display images; a display cover layer that overlaps the pixels; (See Fig 30 and paragraph [0403] and [0415] where explains transparent light guide comprises pixels); the core to internally reflect the light along a length of the light guide. (See paragraph [0149] where Coleman teaches total internal reflection through plurality of coupling light guides and in paragraph [0267] teaches cladding layers surrounding the core material). Coleman further teaches pixels configured 
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the current application, to incorporate the Coleman’s pixel teachings into the Nagaya’s electronic device, since it is desirable to enhance the luminance of the display at the light extraction regions (See Coleman paragraph [0415]).

Referring to claim 18 Nagaya as modified by Coleman teaches the electronic device defined in claim 17 wherein the core comprises a first material (See Fig 2A item 118 a) and particles of a second material (item 120) embedded in the first material, wherein the first material has a first index of refraction, and wherein the second material has a second index of refraction that is greater than the first index of refraction (See Fig 2A, paragraphs [0238] where Nagaya teaches a stack of dielectric films with high and low refractive index films). Hence, it would be obvious to an ordinary skill in the art to use first material and second material with two different refractive indexes in order to diffuse and scatter the ambient light as desired by user’s application.

Referring to claim 19 Nagaya as modified by Coleman teaches the electronic device defined in claim 18, Nagaya further teaches, wherein the first material comprises borosilicate glass (See paragraph [0316] where Nagaya teaches Borosilicate glass) and the second material comprises titanium oxide (See paragraph [0237] where Nagaya teaches Titanium diode as one of the possible material). Hence, it would be .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Claims 1-20 are rejected.
The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure.
Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with. The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants. Although the specified citations are representative 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        2/10/2021